Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 12/14/2020, wherein: 
Claims 1-20 are pending.  Claims 1, 7, 14, 17 and 19 has been amended.  Claim 5 has been canceled by the Applicant.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Rejection under 35 USC § 101 for claims 1-4, and 6-20 have been withdrawn since the independent claims 1, 7, 14, 17 and 19 as a whole recites combination of limitations that has been found as significantly more.  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-4, 6, 9, 12-16, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kotas et al; (US 2019/0243860 A1), in view of Calabria et al; (US 2005/0137939 A1), and further in view of Shan et al; (US 2009/0228802 A1):
5.	Independent claims 1 and 14:  Kotas teaches a computer-implemented method comprising:
determining, by an apparatus, at least one attribute (e.g., clicking on the sponsored link or advertisement associated with product type, content type, size of advertisement, color of the advertisement.…etc., in para 0027, 0047), associated with a customer active on a web interface associated with an enterprise (step/element 1) {At least para 0027-0029, see determine plurality of user attributes and store in a user information data store 240 in fig. 2.  Also see fig. 4 paras 0047-0048, 0051} ;
accessing, by the apparatus, a plurality of baseline contents (e.g., advertisement components such as images, text context corresponding with attributes information e.g., product types or service types…etc. in paras 0033-0034, 0036, fig. 7 paras 0047-0048, 0051-0053) and a plurality of content elements (e.g., colors features in the advertising components, size of the advertisements components, media type of advertisement component…etc., in paras 0033-0034) from a database (e.g., fig. 2, see component data store 230 stores e.g., images, text associated with product types or service types/baseline contents in paras 0033-0034), wherein baseline contents (e.g., advertisement components such as images, text context corresponding with attributes information e.g., product types or service types…etc. in paras 0033-0034, 0036, fig. 7 paras 0047-0048, 0051-0053) are obtained from advertisements received by the apparatus from one or more advertisement servers to configure the plurality of baseline contents (e.g., advertisement components such as images, text context corresponding with attributes information e.g., product types or service types…etc. in paras 0033-0034, 0036, fig. 7 paras 0047-0048, 0051-0053) (part of step/element 2) {At least fig. 4 paras 0047-0048, 0051-0056 in context with paras 0030-0035.  Also see figs 3a-3c in paras 0036-0046.  The Examiner notes the limitation “wherein baseline contents are extracted from advertisements received by the apparatus from one or more advertisement servers to configure the plurality of baseline contents” is given no patentable weight since “extracted” and “received” are not positively recited; and also regardless which sources the advertisements are received from, it does not impact the method step of “accessing…” in claim 1, and it does not impact the system of claim 14 to perform “access….”.  However it has been taught by the combination of Kotas and Calabria};
selecting, by the apparatus, at least one baseline content (e.g., advertisement components such as images, text context corresponding with attributes information e.g., product types or service types…etc. in paras 0033-0034, 0036, fig. 7 paras 0047-0048, 0051-0053) from among the plurality of baseline contents (e.g., advertisement components such as images, text context corresponding with attributes information e.g., product types or service types…etc. in paras 0033-0034 in context with para 0051) and at least one content element from among the plurality of content elements (e.g., e.g., colors features in the advertising components, size of the advertisements components, media type of advertisement component…etc., in paras 0033-0034 in context with paras 0053-0054) based on the at least one attribute associated with the customer (step/element 3) {At least fig. 4 paras 0047-0048, 0051-0056 especially paras 0051, 0053-0054 in context with paras 0030-0035.  Also see figs 3a-3c in paras 0036-0046}; and
generating, by the apparatus, a customized advertisement using the at least one baseline content and the at least one content element (step/element 4) {At least fig. 4 paras 0047-0048, 0051-0056 especially paras 0051, 0053-0056.  Also see example in figs 3a-3c in paras 0036-0046}
However, Kotas doesn’t explicitly teach the underlined feature: “accessing, by the apparatus, a plurality of baseline contents and a plurality of content elements from a database, wherein baseline contents are extracted from advertisements received by the apparatus from one or more advertisement servers to configure the plurality of baseline contents” (part of step/element 2).
	Calabria teaches the general concept of wherein baseline contents (e.g., keywords/text context associated with topics of advertisements) are extracted from advertisements {At least paras 0142-0144}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “accessing, by the apparatus, a plurality of baseline contents and a plurality of content elements from a database, wherein baseline contents are obtained from advertisements received by the apparatus from one or more advertisement servers to configure the plurality of baseline contents” of Kotas to include “wherein baseline contents (e.g., keywords associated with topics of advertisements) are extracted from advertisement”, taught by Calabria.  One would be motivated to do this in order to provide an improved keyword advertising management system {Calabria:  At least para 0020}.  
As pointed above, Kotas teaches wherein baseline content such as an image/text context related to a product or a service is obtained from an advertisement from among the advertisements to configure the at least one baseline content for the customized advertisement {Kotas: At least fig. 4 paras 0047-0048, 0051-0056 in context with paras 0030-0035}, and the combination of Kotas and Calabria further teaches wherein the baseline content such as a text context/keyword(s) related to a product or a service is extracted from an advertisement from among the advertisements to configure the at least one baseline content for the customized advertisement {Kotas: e.g., product types or service types in paras 0033- 0034 in context with paras 0030-0032}, and {Calabria: At least paras 0142-0144}.
	However, the combination of Kotas and Calabria does not explicitly teach the underlined: “wherein an image related to a product or a service is extracted from an advertisement from among the advertisements to configure the at least one baseline content for the customized advertisement”.
	Shan teaches the general concept of wherein an image related to a product or a service is extracted from an advertisement from among the advertisements (to figure the at least one baseline content for advertisement) {At least para 0014, fig. 2 para 0051 especially steps 208-210, see one or more images are extracted from a database of base content as indicated at block 208. The extraction of advertisement text and images, in an exemplary embodiment are determined based on the context of the page and the keywords and/or categories asso­ciated with each of the advertisement text and the image. The advertisement text and the image that are extracted from their respective database are then merged to form a merged adver­tisement. In an exemplary embodiment, the merged adver­tisement is the combination of the advertisement text and the base image such that the resulting merged advertisement is a single unit. The merged advertisement is rendered to create a contextual-display advertisement that will be presented in the advertising space of the contextually related page as indicated at block 210}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein a text context/keyword(s) related to a product or a service is extracted from an advertisement from among the advertisements to configure the at least one baseline content for the customized advertisement” of the combination of Kotas and Calabria to include “wherein an image related to a product or a service is extracted from an advertisement from among the advertisements”, taught by Shan.  One would be motivated to do this in order to enable not only to extract the text/keywords associated with the products or services of the advertisements but also to extract the images of the advertisements for targeting advertisements to the users more effectively.  This in turn would help enhancing the users’ experience.  
6.	Independent claim 19:  Kotas teaches a computer-implemented method comprising:
detecting, by an apparatus, an occurrence of a customer browsing event on a web interface associated with an enterprise (step 1) {At least paras 0027-0029 in context with fig. 4 para 0047};
receiving, by the apparatus, information related to at least one of (step 2): 
customer activity on the web interface {At least paras 0027-0029},
device information related to an electronic device used for accessing the web interface, 
historical browsing data of the customer {At least paras 0027-0029}, and 
profile data of the customer {At least para 0028};
determining, by an apparatus, at least one attribute (e.g., clicking on the sponsored link or advertisement associated with product type, content type, size of advertisement, color of the advertisement.…etc., in para 0027, 0047), associated with the customer active on a web interface based on the received information (step 3) {At least para 0027-0029, see determine plurality of user attributes and store in a user information data store 240 in fig. 2.  Also see fig. 4 paras 0047-0048, 0051} ;
obtaining, by the apparatus, a baseline content (e.g., text context such as product types or service types…etc. in paras 0030-0034 especially para 0034 in context with para 0051) from an advertisement received by the apparatus from an advertisement server for display on a display area associated with the web interface (part of step 4) {At least paras 0030-0034 especially para 0034.  The Examiner notes the limitation “from an advertisement service is given no patentable weight since regardless which sources the advertisements are received from, it does not impact the method step of “obtaining….”.  However, it has been covered by the combination of Kotas and Calabria};
selecting, by the apparatus, at least one content element (e.g., colors features in the advertising components, size of the advertisements components, media type of advertisement component…etc., in paras 0033-0034) from among a plurality of content elements stored in a database (e.g., fig. 2, see component data store 230 stores e.g., product types or service types/baseline contents in paras 0033-0034) based on the at least one attribute associated with the customer (step 5) { At least fig. 4 paras 0047-0048, 0051-0056 especially paras 0051, 0053-0054 in context with paras 0030-0035.  Also see figs 3a-3c in paras 0036-0046}.
determining, by the apparatus, an optimum size (Kotas:  para 0036, 0053-0054) and a layout configuration (Kotas: e.g., templates layout of the landing page in paras 0014, 0054-0056), from a plurality of layout configurations for displaying the at least one baseline content and the at least one content element (step 6) {Kotas:  At least paras 0014 in context with paras 0053-0056.  Also see paras 0035, figs 3a-3c in paras 0036-0046}; and
stitching, by the apparatus, the at least one baseline content and the at least one content element based on the optimum size and the layout configuration to generate the customized advertisement for the customer (step 7) {Kotas:  At least fig. 4 especially paras 0051, 0053-0056.  Also see examples in figs 3a-3c in paras 0036-0046}.
causing, by the apparatus, the display of the customized advertisement on the display area associated with the web interface (step 8) {At least fig. 4 paras 0047-0048, 0051-0056 especially paras 0051, 0053-0056.  Also see example in figs 3a-3c in paras 0036-0046}
However, Kotas doesn’t explicitly teach the underlined feature: “extracting, by the apparatus, a baseline content from an advertisement received by the apparatus from an advertisement server for display on a display area associated with the web interface” (part of step 4).
	Calabria teaches the general concept of extracting a baseline content (e.g., keywords/text context associated with topics of advertisements) from an advertisement received by the apparatus for display {At least paras 0142-0144}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “obtaining, by the apparatus, a baseline content from an advertisement received by the apparatus from an advertisement server for display on a display area associated with the web interface” of Kotas to include “extracting a baseline content (e.g., keywords/text context associated with topics of advertisements) from an advertisement received by the apparatus for display”, taught by Calabria.  One would be motivated to do this in order to provide an improved keyword advertising management system {Calabria:  At least para 0020}.  
As pointed above, Kotas teaches wherein baseline content such as an image/text context related to a product or a service is obtained from an advertisement from among the advertisements to configure the at least one baseline content for the customized advertisement {Kotas: At least fig. 4 paras 0047-0048, 0051-0056 in context with paras 0030-0035}, and the combination of Kotas and Calabria further teaches wherein the baseline content such as a text context/keyword(s) related to a product or a service is extracted from an advertisement from among the advertisements to configure the at least one baseline content for the customized advertisement {Kotas: e.g., product types or service types in paras 0033- 0034 in context with paras 0030-0032}, and {Calabria: At least paras 0142-0144}.
	However, the combination of Kotas and Calabria does not explicitly teach the underlined: “wherein an image related to a product or a service is extracted from an advertisement from among the advertisements to configure the at least one baseline content for the customized advertisement”.
	Shan teaches the general concept of wherein an image related to a product or a service is extracted from an advertisement from among the advertisements (to figure the at least one baseline content for advertisement {At least para 0014, fig. 2 para 0051 especially steps 208-210, see one or more images are extracted from a database of base content as indicated at block 208. The extraction of advertisement text and images, in an exemplary embodiment are determined based on the context of the page and the keywords and/or categories asso­ciated with each of the advertisement text and the image. The advertisement text and the image that are extracted from their respective database are then merged to form a merged adver­tisement. In an exemplary embodiment, the merged adver­tisement is the combination of the advertisement text and the base image such that the resulting merged advertisement is a single unit. The merged advertisement is rendered to create a contextual-display advertisement that will be presented in the advertising space of the contextually related page as indicated at block 210}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein a text context/keyword(s) related to a product or a service is extracted from an advertisement from among the advertisements to configure the at least one baseline content for the customized advertisement” of the combination of Kotas and Calabria to include “wherein an image related to a product or a service is extracted from an advertisement from among the advertisements”, taught by Shan.  One would be motivated to do this in order to enable not only to extract the text/keywords associated with the products or services of the advertisements but also to extract the images of the advertisements for targeting advertisements to the users more effectively.  This in turn would help enhancing the users’ experience.  
7.	Claims 2 and 15:  The combination of Kotas, Calabria and Shan teaches the claimed invention as in claims 1 and 14.  The combination further teaches wherein generating the customized advertisement comprises:
determining, by the apparatus, an optimum size (Kotas:  para 0036, 0053-0054) and a layout configuration (Kotas: e.g., templates layout of the landing page in paras 0014, 0054-0056), from a plurality of layout configurations for displaying the at least one baseline content and the at least one content element {Kotas:  At least paras 0014 in context with paras 0053-0056.  Also see paras 0035, figs 3a-3c in paras 0036-0046}; and
stitching, by the apparatus, the at least one baseline content and the at least one content element based on the optimum size and the layout configuration to generate the customized advertisement for the customer {Kotas:  At least fig. 4 especially paras 0051, 0053-0056.  Also see examples in figs 3a-3c in paras 0036-0046}.
8.	Claims 3, 16 and 20:  The combination of Kotas, Calabria and Shan teaches the claimed invention as in claims 2, 15, and 19.  The combination further teaches wherein the selected at least one content element corresponds to at least one of a personalized button {Kotas:  para 0036, see icons in background 304} and a personalized message.
9.	Claim 4:  The combination of Kotas, Calabria and Shan teaches the claimed invention as in claim 1.  The combination further teaches causing, by the apparatus, display of the customized advertisement on a display area associated with the web interface {Kotas:  See examples in figs 3a-3c in paras 0036-0046.  Also see fig. 4 especially paras 0053-0056}.
10.	Claim 6:   The combination of Kotas, Calabria and Shan teaches the claimed invention as in claim 1.  The combination further teaches wherein remaining content subsequent to the extraction of the image from the advertisement configures non-baseline content and, wherein the non-baseline content comprises information related to at least one of edges, one or more objects supporting the baseline content, color schemes {Kotas:  At least paras 0027, 0036} and layout configuration associated with the advertisement {Kotas:  At least para 0014, 0054-0056}.
11.	Claim 9:  The combination of Kotas, Calabria and Shan teaches the claimed invention as in claim 1.  The combination further teaches receiving, by the apparatus, information related to customer activity on the web interface {Kotas:  At least paras 0027-0029}, the customer activity corresponding to at least one of a current visit of the customer to the web interface and one or more previous visits of the customer to the web interface, wherein the at least one customer attribute is determined, at least in part, based on the information related to the customer activity {Kotas: At least paras 0027-0029}.
12.	Claim 12:  The combination of Kotas, Calabria and Shan teaches the claimed invention as in claim 1.  The combination further teaches wherein the at least one attribute associated with the customer comprises attributes related to at least one of a current location of the customer, a weather associated with the current location, a device type of an electronic device used by the customer for accessing the web interface, a web browser associated with the electronic device, an Operating System (OS) associated with the electronic device, an age of the customer and a gender of the customer {Kotas:  para 0028}.
13.	Claim 13:  The combination of Kotas, Calabria and Shan teaches the claimed invention as in claim 1.  The combination further teaches:
generating, by the apparatus, a mapping linking each attribute from among a plurality of attributes associated with a plurality of customers (e.g., segments) to one or more baseline contents from among the plurality of baseline contents and one or more content elements from among the plurality of content elements {Kotas:  At least paras 0029, 0033, 0036, 0038, 0043, 0053, 0062, 0065}; and
storing the mapping in the database by the apparatus, wherein the stored mapping is accessed by the apparatus to cause selection of the at least one baseline content and the at least one content element based on the at least one attribute associated with the customer {Kotas: At least paras 0029, 0033, 0036, 0038, 0043, 0053, 0062, 0065}.
14.	Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kotas et al; (US 2019/0243860 A1), in view of Calabria et al; (US 2005/0137939 A1), and further in view of Weast; (US 9,602,885 B2):
15.	Claims 7 and 17:  Kotas teaches a computer-implemented method and system comprising:
determining, by an apparatus, at least one attribute (e.g., clicking on the sponsored link or advertisement associated with product type, content type, size of advertisement, color of the advertisement.…etc., in para 0027, 0047), associated with a customer active on a web interface associated with an enterprise (step/element 1) {At least para 0027-0029, see determine plurality of user attributes and store in a user information data store 240 in fig. 2.  Also see fig. 4 paras 0047-0048, 0051} ;
accessing, by the apparatus, a plurality of baseline contents (e.g., advertisement components such as images, text context corresponding with attributes information e.g., product types or service types…etc. in paras 0033-0034, 0036, fig. 7 paras 0047-0048, 0051-0053) and a plurality of content elements (e.g., colors features in the advertising components, size of the advertisements components, media type of advertisement component…etc., in paras 0033-0034) from a database (e.g., fig. 2, see component data store 230 stores e.g., images, text associated with product types or service types/baseline contents in paras 0033-0034), wherein baseline contents (e.g., advertisement components such as images, text context corresponding with attributes information e.g., product types or service types…etc. in paras 0033-0034, 0036, fig. 7 paras 0047-0048, 0051-0053) are obtained from advertisements received by the apparatus from one or more advertisement servers to configure the plurality of baseline contents (e.g., advertisement components such as images, text context corresponding with attributes information e.g., product types or service types…etc. in paras 0033-0034, 0036, fig. 7 paras 0047-0048, 0051-0053) (part of step/element 2) {At least fig. 4 paras 0047-0048, 0051-0056 in context with paras 0030-0035.  Also see figs 3a-3c in paras 0036-0046.  The Examiner notes the limitation “wherein baseline contents are extracted from advertisements received by the apparatus from one or more advertisement servers to configure the plurality of baseline contents” is given no patentable weight since “extracted” and “received” are not positively recited; and also regardless which sources the advertisements are received from, it does not impact the method step of “accessing…” in claim 1, and it does not impact the system of claim 14 to perform “access….”.  However it has been taught by the combination of Kotas and Calabria};
selecting, by the apparatus, at least one baseline content (e.g., advertisement components such as images, text context corresponding with attributes information e.g., product types or service types…etc. in paras 0033-0034, 0036, fig. 7 paras 0047-0048, 0051-0053) from among the plurality of baseline contents (e.g., advertisement components such as images, text context corresponding with attributes information e.g., product types or service types…etc. in paras 0033-0034 in context with para 0051) and at least one content element from among the plurality of content elements (e.g., e.g., colors features in the advertising components, size of the advertisements components, media type of advertisement component…etc., in paras 0033-0034 in context with paras 0053-0054) based on the at least one attribute associated with the customer (step/element 3) {At least fig. 4 paras 0047-0048, 0051-0056 especially paras 0051, 0053-0054 in context with paras 0030-0035.  Also see figs 3a-3c in paras 0036-0046}; and
generating, by the apparatus, a customized advertisement using the at least one baseline content and the at least one content element (step/element 4) {At least fig. 4 paras 0047-0048, 0051-0056 especially paras 0051, 0053-0056.  Also see example in figs 3a-3c in paras 0036-0046};
wherein the customized advertisement corresponds to a video advertisement (paras 0018, 0027, 0033) and wherein one or more text/images related to a product or a service (see advertisement components such as images, text context corresponding with attributes information e.g., product types or service types…etc. in paras 0033-0034) to be advertised are obtained from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement (part of step/element 5) {At least fig. 4 paras 0047-0048, 0051-0056 in context with paras 0030-0035 especially paras 0033-0034, 0018, 0027, 0033}.   
However, Kotas doesn’t explicitly teach the underlined features: “accessing, by the apparatus, a plurality of baseline contents and a plurality of content elements from a database, wherein baseline contents are extracted from advertisements received by the apparatus from one or more advertisement servers to configure the plurality of baseline contents” (part of step/element 2); and “wherein one or more image frames comprising content related to a product or a service to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement” (part of step/element 5)
	Calabria teaches the general concept of wherein baseline contents (e.g., keywords/text context associated with topics of advertisements) are extracted from advertisements; and one or more keywords/text context related to a product or a service to be advertised are extracted from an advertisement from among the advertisements {At least paras 0142-0144}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “accessing, by the apparatus, a plurality of baseline contents and a plurality of content elements from a database, wherein baseline contents are obtained from advertisements received by the apparatus from one or more advertisement servers to configure the plurality of baseline contents” of Kotas to include “wherein baseline contents (e.g., keywords/text context associated with topics of advertisements) are extracted from advertisements; and one or more keywords/text context related to a product or a service to be advertised are extracted from an advertisement from among the advertisements”, taught by Calabria.  One would be motivated to do this in order to provide an improved keyword advertising management system {Calabria:  At least para 0020}.  
	However, the combination of Kotas and Calabria does not explicitly teach the underlined features:  “wherein one or more image frames comprising content related to a product or a service to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement”.  In other word, the combination of Kotas and Calabiria’s one or more baseline content such as text context/keywords/images related to a product or a service is extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement.  However, the combination of Kotas and Calabiria’s one or more baseline contents that is extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement is not explicitly “one or more image frames”.
	Weast teaches the general concept of wherein one or more image frames comprising content related to a product or a service to be advertised are extracted from an advertisement from among the advertisements {At least Abstract, cl. 3 lines 13-34, cl. 9 lines 57-67 and cl. 10 lines 1-33, see in some embodiments, the advertisement determination module 204 may extract a branded image or audio snippet from the commercial itself (i.e., the commer­cial currently being seeked past) in block 326. To do so, the 60 advertisement determination module 204 may analyze the commercial for identical or substantially similar video frames in block 328. In typical commercials, an advertiser often displays their brand, logo, slogan, trademark, or other company indicia for some period of time during the com- 65 commercial. For example, the ending frames of an illustrative commercial are shown in FIGS. 6A-6F. Frames 6A and 6B how the ending frames of the commercial content, which depicts an athlete running. Frames 6C-6E are identical to each other and show the company's or brand's logo and brand slogan. The commercial is completed and ends in Frame 6F. In the illustrative commercial of FIGS. 6A-6F, the company's logo and brand slogan are shown in three con­secutive frames of the commercial. In such embodiments, the advertisement determination module 204 may extract (i.e., copy) one of the identical or substantially similar frames 6C, 6D, or 6E and use the frame as the seek advertisement for display to the user during the performance of the requested seek as discussed below}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the customized advertisement corresponds to a video advertisement and, wherein one or more text context/keywords related to a product or a service to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement” of the combination of Kotas and Calabria to include “wherein one or more image frames comprising content related to a product or a service to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement”, taught by Weast so the combination of Kotas, Calabria and Weast would yield wherein the customized advertisement corresponds to a video advertisement and wherein one or more image frames comprising content related to a product or a service to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement.  One would be motivated to do this in order to enable the advertiser of the commercial can be assured that the user is exposed to their branded image, logo, or slogan {Weast:  At least in cl. 3 lines 25-28}.
16.	Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kotas et al; (US 2019/0243860 A1), in view of Calabria et al; (US 2005/0137939 A1), and in view of Weast; (US 9,602,885 B2), and further in view of Grant et al; (US 2015/0012363 A1):
17.	Claims 8 and 18:  The combination of Kotas, Calabria and Weast teaches the claimed invention as in claims 7 and 17. The combination does not explicitly teach the underlined features: “reordering image frames associated with the video advertisement; inserting one or more objects of customer interest in the video advertisement; and removing at least one image frame or at least one image frame object of no interest to the customer from the video advertisement”.
	Grant teaches the general concept of:
reordering image frames associated with the video advertisement {At least paras 0060, 0072, 0082 in context with paras 0125-0126, 0136.  Also see fig. 5 para 0089 especially elements 464, 466 and 462};
inserting one or more objects of customer interest in the video advertisement {At least paras 0060, 0072, 0082 in context with paras 0125-0126, 0136.  Also see fig. 5 para 0089 especially elements 464, 466 and 462.  Also see fig. 2C paras 0154-0163}; and
removing at least one image frame or at least one image frame object (e.g., content) of no interest to the customer from the video advertisement {At least fig. 2A, especially paras 0149-0153}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein one or more image frames comprising content related to a product or a service to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement”, of the combination of Kotas, Calabria and Weast to include “reordering image frames associated with the video advertisement; inserting one or more objects of customer interest in the video advertisement; and removing at least one image frame or at least one image frame object of no interest to the customer from the video advertisement”, taught by Grant.  One would be motivated to do this in order to display advertisements that are of sufficient interest to a given user {Grant:  At least para 0006}.
18.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kotas et al; (US 2019/0243860 A1), in view of Calabria et al; (US 2005/0137939 A1), in view of Shan et al; (US 2009/0228802 A1), and further in view of Agarwal; (US 2012/0245990 A1):
19.	Claim 10:  The combination of Kotas, Calabria and Shan teaches the claimed invention as in claim 9.  The combination does not explicitly teach the underlined features: “predicting, by the apparatus, at least one intention of the customer using the information related to the customer activity, wherein an attribute from among the at least one attribute associated with the customer corresponds to the predicted at least one intention of the customer”.  
	Agarwal teaches the general concept of predicting, by the apparatus, at least one intention of the customer using the information related to the customer activity, wherein an attribute from among the at least one attribute associated with the customer corresponds to the predicted at least one intention of the customer {At least paras 0008-0010, 0033 especially see examples in paras 0039-0042}.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the information related to the customer activity, and the at least one attribute associated with the customer” of the combination of Kotas,  Calabria and Shan to include “predicting, by the apparatus, at least one intention of the customer using the information related to the customer activity, wherein an attribute from among the at least one attribute associated with the customer corresponds to the predicted at least one intention of the customer”, taught by Agarwal.  One would be motivated to do this in order to ensure that the customer gets the best deal, leading to customer dissatisfac­tion {Agarwal:  At least para 0007}.
20.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kotas et al; (US 2019/0243860 A1), in view of Calabria et al; (US 2005/0137939 A1), in view of Shan et al; (US 2009/0228802 A1), in view of Agarwal; (US 2012/0245990 A1), and further in view of Chang et al; (US 2015/0235240 A1):
21.	Claim 11:  The combination of Kotas, Calabria, Shan and Agarwal teaches the claimed invention as in claim 9.  The combination does not explicitly teach the underlined features: “predicting, by the apparatus, at least one persona of the customer using the information related to the customer activity, wherein an attribute from among the at least one attribute associated with the customer corresponds to the predicted at least one persona of the customer”.
	Chang teaches the general concept of predicting, by the apparatus, at least one persona of the customer using the information related to the customer activity, wherein an attribute from among the at least one attribute associated with the customer corresponds to the predicted at least one persona of the customer {At least paras 0029-0031 especially para 0031.  Also see paras 0062-0063}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “predicting, by the apparatus, at least one intention of the customer using the information related to the customer activity, wherein an attribute from among the at least one attribute associated with the customer corresponds to the predicted at least one intention of the customer” of the combination of Kotas, Calabria, Shan and Agarwal to include “predicting, by the apparatus, at least one persona of the customer using the information related to the customer activity, wherein an attribute from among the at least one attribute associated with the customer corresponds to the predicted at least one persona of the customer”, taught by Chang.  One would be motivated to do this in order to enable the enterprises to make suitable recommendations to the customers and thus enhance a customer service experience and/or improve the chances of making a sale {Chang: At least para 0009}.
Prior Art that is pertinent to Applicant’s disclosure
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rajkumar et al; (US 2017/0017804 A1), wherein teaches extract image(s) from contents on the webpage in para 0045.  Yabu; (US 2017/0034542 A1), wherein teaches extract image frames from video content(s) in at least paras 0040-0042, 0060, 0064, 0082 and 0095, fig. 3 para 0100.  Bardin; (US 2008/0187477 A1), wherein teaches extract image(s) from contents/advertisements on the webpage for targeting advertisements in at least paras 0023 in context with para 0027.  Schoen; (US 2014/0229291 A1) teaches extract image(s) advertisements in at least paras 0032-0033 in context with claims 2 and 13. 
Response to Arguments
23.	The Office respectfully submits that rejection under 35 USC § 101 for claims 1-4, and 6-20 have been withdrawn since the independent claims 1, 7, 14, 17 and 19 as a whole recites combination of limitations that has been found as significantly more.  
	The Office also respectfully submits that Applicant's arguments regarding 103 filed on 12/14/2020 have been fully considered and partly are not persuasive (claims 1, 7 and 17) and partly are moot in view of new ground rejection (claims 14 and 19).  Regarding claims 1, 14 and 19, see reference Shan et al; (US 2009/0228802 A1) to the rejection above.    
23.	Responding back to Applicant’s 103 arguments on pages 21-22 of the Applicant’s response:
	On pages 21, regarding claims 1, 14 and 19, Applicant argued:  “Applicant has amended claims 1.14, and 19 to recite that an image is extracted from the baseline content, i.e.: “wherein an image related to a product or a service is extracted from an advertisement from among the advertisements to configure the at least one baseline content forth© customized advertisement,..” (Emphasis added).  The Examiner cites Calabria as teaching the extraction of baseline content from an advertisement. However, Calabria discloses the extraction of keywords. Applicant now claims the extraction of images. The purpose of extraction in Calabria is to determine topics [0142], In contrast thereto the purpose of extraction in the claimed invention is “to configure the at least one baseline content for the customized advertisement.” As such, Calabria neither teaches nor suggests Applicant’s claimed technique”.
	The Office’s response:  Regarding claim 1, the Office respectively submits that Applicant has rolled up the feature (wherein an image related to a product or a service is extracted from an advertisement from among the advertisements to configure the at least one baseline content forth© customized advertisement) from claim 5 into the independent claim 1.  Claim 5 is now canceled.  Please note that in the previous OA, the Office did not cite Calabria to teach “wherein an image related to a product or a service is extracted from an advertisement from among the advertisements to configure the at least one baseline content forth© customized advertisement” in claim 5.    The Office cited Shan et al; (US 2009/0228802 A1) to teach this limitation.
	For independent claims 14 and 19, Applicant’s argument regarding the new added feature “wherein an image related to a product or a service is extracted from an advertisement from among the advertisements to configure the at least one baseline content forth© customized advertisement” are moot in view of new ground rejection.  See new added reference Shan et al; (US 2009/0228802 A1) to the rejection above.   
	On pages 21-22, regarding independent claims 7 and 17, Applicant argued:  “Applicant has rewritten claims 7 and 17 in independent format, incorporating therein the limitations of their respective base claims. As noted above, Calabria discloses the extraction of keywords. As acknowledged by the Examiner, Applicant claims the extraction of image frames. The purpose of extraction in Calabria is to determine topics [0142], In contrast thereto the purpose of extraction in the claimed invention is “to configure the at least one baseline content for the customized advertisement.” As such, Calabria neither teaches nor suggests Applicant’s claimed technique. Weast extracts frames from advertisements so that “the advertiser of the commercial can be assured that the user is exposed to their branded image, logo, or slogan even while the user is seeking past the commercial itself," (col. 3, lines 13-34 et al).  In the claimed invention, “one or more image frames comprising content related to a product or a seance to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement.” Weast does not configure baseline content as claimed”.  
	The Office’s response:  However, the Office respectfully submits that it seems that the Applicant attacked the references individually especially attacked Weast when indicating “Weast does not configure baseline content as claimed”.  Please note that in claims 7 and 17 as pointed out under 103 rejection above, it is the combination of Kotas, Calabria and Weast (but not Kotas nor Calabira nor Weast lone) is cited to teach “one or more image frames comprising content related to a product or a seance to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement”.  
Again, as pointed above under 103 rejection regarding claims 7 and 17, Kotas teaches a computer-implemented method comprising: active on a web interface associated with an enterprise: accessing, by the apparatus, a plurality of baseline contents and a plurality of content elements from a database, wherein baseline contents are obtained from advertisements received by the apparatus from one or more advertisement servers to configure the plurality of baseline contents; selecting, by the apparatus, at least one baseline content from among the plurality of baseline contents and at least one content element from among the plurality of content elements based on the at least one attribute associated with the customer; generating, by the apparatus, a customized advertisement using the at least one baseline content and the at least one content element; and wherein the customized advertisement corresponds to a video advertisement and wherein one or more text/images related to a product or a service to be advertised are obtained from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement (see details of rejection under 103 above) 
However, Kotas doesn’t explicitly teach the underlined features: “accessing, by the apparatus, a plurality of baseline contents and a plurality of content elements from a database, wherein baseline contents are extracted from advertisements received by the apparatus from one or more advertisement servers to configure the plurality of baseline contents” (part of step/element 2); and “wherein one or more image frames comprising content related to a product or a service to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement” (part of step/element 5)
	Calabria teaches the general concept of wherein baseline contents (e.g., keywords/text context associated with topics of advertisements) are extracted from advertisements; and one or more keywords/text context related to a product or a service to be advertised are extracted from an advertisement from among the advertisements {At least paras 0142-0144}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “accessing, by the apparatus, a plurality of baseline contents and a plurality of content elements from a database, wherein baseline contents are obtained from advertisements received by the apparatus from one or more advertisement servers to configure the plurality of baseline contents; and wherein the customized advertisement corresponds to a video advertisement and wherein one or more text/images related to a product or a service to be advertised are obtained from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement” of Kotas to include “wherein baseline contents (e.g., keywords/text context associated with topics of advertisements) are extracted from advertisements; and one or more keywords/text context related to a product or a service to be advertised are extracted from an advertisement from among the advertisements”, taught by Calabria.  One would be motivated to do this in order to provide an improved keyword advertising management system {Calabria:  At least para 0020}.  
	However, the combination of Kotas and Calabria does not explicitly teach the underlined features:  “wherein one or more image frames comprising content related to a product or a service to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement”.  In other word, the combination of Kotas and Calabiria’s one or more baseline content such as text context/keywords/images related to a product or a service is extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement.  However, the combination of Kotas and Calabiria’s one or more baseline contents that is extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement is not explicitly “one or more image frames”.
	Weast teaches the general concept of wherein one or more image frames comprising content related to a product or a service to be advertised are extracted from an advertisement from among the advertisements {At least Abstract, cl. 3 lines 13-34, cl. 9 lines 57-67 and cl. 10 lines 1-33, see in some embodiments, the advertisement determination module 204 may extract a branded image or audio snippet from the commercial itself (i.e., the commer­cial currently being seeked past) in block 326. To do so, the 60 advertisement determination module 204 may analyze the commercial for identical or substantially similar video frames in block 328. In typical commercials, an advertiser often displays their brand, logo, slogan, trademark, or other company indicia for some period of time during the com- 65 commercial. For example, the ending frames of an illustrative commercial are shown in FIGS. 6A-6F. Frames 6A and 6B how the ending frames of the commercial content, which depicts an athlete running. Frames 6C-6E are identical to each other and show the company's or brand's logo and brand slogan. The commercial is completed and ends in Frame 6F. In the illustrative commercial of FIGS. 6A-6F, the company's logo and brand slogan are shown in three con­secutive frames of the commercial. In such embodiments, the advertisement determination module 204 may extract (i.e., copy) one of the identical or substantially similar frames 6C, 6D, or 6E and use the frame as the seek advertisement for display to the user during the performance of the requested seek as discussed below}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the customized advertisement corresponds to a video advertisement and, wherein one or more text context/keywords related to a product or a service to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement” of the combination of Kotas and Calabria to include “wherein one or more image frames comprising content related to a product or a service to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement”, taught by Weast so the combination of Kotas, Calabria and Weast would yield wherein the customized advertisement corresponds to a video advertisement and wherein one or more image frames comprising content related to a product or a service to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement.  One would be motivated to do this in order to enable the advertiser of the commercial can be assured that the user is exposed to their branded image, logo, or slogan {Weast:  At least in cl. 3 lines 25-28}.
	Again, as pointed out above, it is the combination of Kotas, Calabria and Weast (but not Kotas nor Calabira nor Weast lone) is cited to teach “one or more image frames comprising content related to a product or a seance to be advertised are extracted from an advertisement from among the advertisements to configure the baseline content corresponding to the video advertisement”.  The Office would like to point out to the Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (Kotas, Calabria and Weast).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of these references that addresses the claim limitations, and therefore, each reference will not teach all the limitations on its own. 
For the above mentioned reasons, rejections under 35 U.S.C. 103 for claims 1, 7, 14, 17 and 19 still remain.  Dependent claims 2-4, 6, 8-13, 15-16, 18, and 20 are dependent of their base claims 1, 14 and 19.   Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681